*478SUMMARY ORDER
Defendant-appellant appeals from a judgment of conviction in the District Court. The Court sentenced defendant principally to 70-months’ incarceration following a guilty plea to conspiracy to distribute and possess with the intent to distribute at least one kilogram of heroin, in violation of 21 U.S.C. § 846. We assume the parties’ familiarity with the facts and procedural history of the case.
Defendant’s argument that he did not knowingly and voluntarily waive his right to appeal his sentence is without merit. See United States v. Lee, 523 F.3d 104, 106 (2d Cir.2008). During his plea colloquy with Magistrate Judge Kevin Nathaniel Fox, defendant confirmed that (1) he had reviewed, and understood, his plea agreement (2) his counsel had explained it to him “perfectly” and (3) he had signed the agreement. Magistrate Judge Fox specifically inquired as to whether Mr. Ventera understood that the agreement would “restrict ] [defendant’s] ability to appeal from or collaterally attack the judgment, conviction, or sentence that might be imposed upon [him],” and Mr. Ventera answered unequivocally, “Yes.”
Having determined that defendant waived his right to appeal, we may not consider his other arguments. Defendant’s appeal is DISMISSED.